Citation Nr: 1807561	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and panic disorder 


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel


INTRODUCTION

The Veteran served on active duty during peacetime in the United States Navy from June 1984 to May 1987.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for major depressive disorder.  After a VA examination was rescheduled, an additional rating decision was issued in February 2013 that confirmed the previous denial of the claim.  

Although the Veteran initially claimed service connection for major depressive disorder, other psychiatric diagnoses are documented in the record demonstrating that the scope of this claim should be construed more broadly as a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the RO recharacterized the claim as such in the September 2016 Supplemental Statement of the Case.  The Board has recharacterized the claim in the same manner as reflected above.

The Veteran was represented by a private attorney until November 2016 when the attorney brought a motion to withdraw representation under 38 C.F.R. § 20.608 (2017).  The Board granted this motion in May 2017 and issued a letter to the Veteran in June 2017 notifying him that he had 90 days to submit additional argument or evidence directly to the Board.  


FINDINGS OF FACT

The evidence of record does not establish that the Veteran has an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and panic disorder, that are of service origin. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and panic disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the RO issued pre-adjudicatory notice to the Veteran in July 2012 that satisfied the duty to notify.   

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service records and VA treatment records were obtained.  In addition, VA afforded the Veteran multiple opportunities for a VA examination in connection with his claim.  In August 2012, the Veteran failed to report for a scheduled VA examination and his claim was subsequently denied.  Following receipt of the rating decision, the Veteran asserted that he was unable to attend the examination and that he made multiple unsuccessful attempts to contact VA to reschedule.  VA rescheduled the examination for November 2012, but the Veteran failed to report for it.  The RO issued an additional rating decision in February 2013 confirming the denial of the Veteran's claim.  

Later, in April 2014, the Veteran's representative asserted that the Veteran was not informed of either examination and he requested that the examination be rescheduled once again.  VA rescheduled the examination for July 2016, but the Veteran failed to report for it without providing any explanation or making any attempt to reschedule.  

The Board notes that the duty to assist a claimant is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  As the Veteran has not provided good cause for failing to attend his July 2016 examination, the Board finds that VA has fulfilled its duties to notify and assist.  


II.  Legal Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for certain identified chronic diseases, including "psychoses," may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The term "psychosis" means any of the following disorders listed in the DSM-V: (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

To the extent any of the Veteran's currently diagnosed disabilities may be classified as "psychoses," for the reasons explained below, the presumption of service connection for chronic diseases under 38 C.F.R § 3.309(a) does not apply in this case because the record does not show any diagnosis of a "psychosis" within one year of the Veteran's separation from service.  38 U.S.C. §§ 1131 , 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with type of claim at issue.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

At the outset, a review of the record reveals that the Veteran has not articulated any particular theory of entitlement; he does not describe why he believes he has a psychiatric disability that is related to his period of active duty service.  

The Veteran's service treatment records (STRs) reveal instances where he suffered from situational depression, and adjustment disorder with mixed disturbance of emotions and conduct.  However, these events appear to have been acute and transitory in nature, as there were not psychiatric disorders noted upon separation from service in 1987 or within one year after separation.

Indeed, the record contains VA clinical records revealing that the Veteran did not begin receiving periodic psychiatric treatment until 1994, some seven years after separation from service.  These records indicate that the Veteran has been treated for various psychiatric disorders, including major depressive disorder, anxiety disorder and panic disorder.  However, none of this clinical evidence demonstrates that any of the Veteran's current psychiatric disorders are related to service or to any psychiatric disorders diagnosed during service.  

In this regard, the post-service VA clinical records note various stressors that may contribute to the Veteran's psychiatric disorders after service, including financial trouble, legal trouble, job loss, strained familial relationships, health problems and the death of family members.  There are no indications or notations in the record that suggest any of the Veteran's current psychiatric disorders are related to the Veteran's service.  Furthermore, no medical opinions have been provided to show a possible nexus to service.     

As discussed above, a VA examination was ordered to assist the Veteran in substantiating his claim; however, the Veteran failed to report to the examination on three separate occasions.  The Veteran provided an explanation for missing the examination twice in 2012 and VA rescheduled the examination on both occasions.  The Veteran did not provide an explanation for missing the most recent examination scheduled for July 2016, and there is no indication in the claims file that he attempted to reschedule the examination.  Accordingly, the Board must decide this claim based on the evidence of record.  38 C.F.R. § 3.655(b).

In summary, while there is evidence of acute episodes of in-service emotional problems and evidence of a chronic psychiatric disorder that began many years after service discharge, there is no competent or credible lay or medical evidence of a relationship between in-service symptoms and current psychiatric disorder.  Based on the foregoing, the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and panic disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and panic disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


